Citation Nr: 0826935	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a left leg 
disability (to include neuropathy), including as secondary to 
service-connected bilateral pes planus.

2.  Entitlement to service connection for a right leg 
disability (to include neuropathy), including as secondary to 
service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
unspecified bilateral leg condition.

After canceling his request for a formal RO hearing, the 
veteran opted for an informal hearing with a Decision Review 
Officer in November 2003.  A copy of the informal hearing 
report is associated with the claims file.

In May 2004, the Board remanded this case to the RO for 
further development.

In a July 2005 rating decision, the RO recharacterized the 
issue on appeal and denied service connection for neuropathy 
of the left leg (nerve damage of the feet and legs) and for 
neuropathy of the right leg (nerve damage of the feet and 
legs).  Therefore, the Board has rephrased the issues listed 
on the title page to better reflect the claims currently on 
appeal.

In December 2006, the Board once again remanded this case to 
the RO for further development.

The Board notes that the issue of entitlement to a higher 
initial rating for bilateral pes planus with recurrent bunion 
deformity is not on appeal.  In a May 2007 rating decision, 
the RO granted an initial rating of 50 percent for bilateral 
pes planus with recurrent bunion deformity, effective April 
15, 2002 (the original date of service connection).  This 50 
percent rating represents the maximum benefit awardable for 
such disability.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.
REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, supra.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In the current case, the question remains as to whether the 
veteran suffers from a current left leg disability and/or a 
current right leg disability for purposes of granting service 
connection.

At his August 2004 VA foot examination, the veteran's claims 
file was not reviewed.  The VA examiner diagnosed the veteran 
with diabetic neuropathy, with decreased vascularity of the 
bilateral lower extremities, secondary to diabetes.  However, 
the VA examiner noted that he could not fully address the 
nature and etiology of such disability without a review of 
the claims file.

At his February 2005 VA foot examination, the veteran's 
claims file was reviewed.  No left or right leg disabilities 
were diagnosed or discussed in this examination report.

At his February 2007 VA foot examination, the veteran's 
claims file was not reviewed.  No left or right leg 
disabilities were diagnosed or discussed in this examination 
report.  A March 2007 addendum noted that the Achilles tendon 
bilaterally demonstrated a rather pronounced valgus posture 
consistent with the veteran's flat feet.  The veteran had no 
pain with palpation of the Achilles and only mild pain with 
attempts at stretching the Achilles.

At his June 2007 VA joints examination, the veteran's claims 
file was reviewed.  The VA examiner noted that there was no 
other information found that would change any assessment made 
when he had previously examined the veteran during the 
February 2007 VA foot examination.  As a result, the VA 
examiner stated that his diagnosis and assessment would 
remain the same.  No left or right leg disabilities were 
diagnosed or discussed in this examination report.

In February 2008, following a review of the veteran's claims 
file, a VA examiner provided an addendum to an alleged July 
30, 2007 VA examination report.  At present, the veteran's 
claims file does not contain a VA examination report dated 
July 30, 2007, and any such report must be immediately 
associated with the claims file for review and consideration.  
In his February 2008 addendum, the VA examiner provided 
"further clarification on opinions of right and left leg 
disorders."  He stated the following: (1) "It is not likely 
that the bilateral leg disorder was incurred during [the 
veteran's] service"; (2) "There is no clear or unmistakable 
evidence that [the veteran's] right leg disorder or left leg 
disorder preexisted service.  There is also no clear or 
unmistakable evidence that he underwent permanent increase in 
severity during service"; (3) "It is not likely that the 
current bilateral leg disorder was incurred during service"; 
(4) "It is not likely that the current bilateral leg 
disorder manifested within one year of discharge"; and (5) 
"With respect to the question of whether or not the 
[veteran's] acquired [service-connected] pes planus with 
calcaneovalgus has caused his bilateral leg disorder, I think 
it is at least as likely as not a 50/50 probability that 
[his] bilateral leg disabilities have some relationship to 
this."  Unfortunately, the author of the February 2008 
addendum does not state any actual diagnoses rendered with 
regard to the veteran's left and right legs, nor does he 
clarify the nature or definition of "bilateral leg 
disabilities" with regard to (5) above.

At his April 2008 VA joints examination, the veteran's claims 
file was not reviewed.  The veteran complained of daily, 
throbbing, generalized pain in both of his legs, with flare-
ups two to three times per week lasting for two to three 
hours at a time.  The veteran also reported having 
paresthesias and dysesthesias.  The veteran stated that he 
had not worked in the past seven years due to pain and 
numbness in his lower extremities.  Examination of his skin 
revealed abnormal coloration in his lower extremities, but 
with no rashes or lesions.  Peripheral edema and evidence of 
venous stasis pigmentation along with varicosities were noted 
in the lower extremities.  Upon examination of the bilateral 
tibia and fibula, an obvious limp was noted with ambulation, 
but otherwise there was no evidence of any of the following 
for either the left or right tibia and fibula: deformity, 
angulation, false movement, shortening, intra-articular 
involvement, malunion, non-union, loose motion, false joint, 
tenderness with firm manipulation, drainage, weakness, 
redness, or heat.  An incidental finding of a bone island was 
noted in the distal tibia of the right lower leg, confirmed 
by x-ray evidence.

In light of the evidence outlined above, the author of the 
February 2008 addendum should be asked to specify the 
diagnoses upon which he based his medical opinions with 
regard to the etiology of the veteran's left and right leg 
disabilities.  If the VA examiner who authored the February 
2008 addendum is unavailable, then the April 2008 VA examiner 
should be asked to review the claims file, render diagnoses 
of any current left and right leg disabilities based upon her 
recent April 2008 examination of the veteran, and offer a 
medical opinion as to how each such diagnosis may be linked 
to either military service or to the service-connected pes 
planus with recurrent bunion deformity.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the July 30, 
2007 VA examination report that is 
referenced in the February 2008 
addendum and associate it with the 
claims file.  If this alleged July 30, 
2007 VA examination report does not in 
fact exist, then a correction should be 
incorporated by reference into the 
February 2008 addendum.

2.  After the completion of Instruction 
1 above, the RO should send the claims 
file to the VA examiner who authored 
the February 2008 addendum.  This VA 
examiner should be asked to specify the 
diagnoses upon which he based his 
medical opinions with regard to the 
etiology of the veteran's left and 
right leg disabilities.

3.  If the VA examiner who authored the 
February 2008 addendum is unavailable, 
or if he is unable to specify the 
requested diagnoses per Instruction 2 
above, then the RO should send the 
claims file to the VA examiner who 
conducted the April 2008 VA 
examination.  It is imperative that 
this VA examiner reviews ALL of the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The April 2008 
VA examiner is requested to offer an 
opinion as to the following, based upon 
her recent examination of the veteran:

(a).  Does the veteran currently have 
a left and/or right leg disorder?  If 
so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a left and/or right leg 
disorder, did any such disorder have 
its onset during his period of active 
service from October 28, 1986 to March 
30, 1990, or was it caused by any 
incident that occurred during such 
active service?

(c).  Did a left and/or right leg 
disorder exist prior to the veteran's 
period of active duty from October 28, 
1986 to March 30, 1990?  If so, state 
(if possible) the approximate date of 
onset of such disorder(s).

(d).  If a left and/or right leg 
disorder preexisted the veteran's 
period of active duty, did the 
disorder(s) increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(e).  If a left and/or right leg 
disorder increased in disability 
during service, was that increase due 
to the natural progression of the 
disease?

(f).  If the examiner finds that a 
left and/or right leg disorder did not 
exist prior to the veteran's period of 
active duty from October 28, 1986 to 
March 30, 1990, is it as least as 
likely as not (i.e., 50 percent or 
more probability) that such disorder 
had its onset during service, or was 
it caused by any incident that 
occurred during service?

(g).  If the examiner finds that a 
left and/or right leg disorder is 
unrelated to service, then the 
examiner should opine whether the left 
and/or right leg disorder is at least 
as likely as not (i.e., 50 percent or 
more probability) due to the veteran's 
service-connected pes planus with 
recurrent bunion deformity, including 
whether this service-connected pes 
planus with recurrent bunion deformity 
has aggravated any current left and/or 
right leg disorder.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  If the VA examiner who conducted 
the April 2008 VA examination is 
unavailable, or if she is unable to 
answer all of the questions outlined in 
Instruction 3 above, then the RO should 
send the claims file to another 
appropriate specialist.  It is 
imperative that this new VA examiner 
reviews ALL of the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  
If the VA examiner deems it necessary 
to conduct an examination of the 
veteran for the purpose of answering 
all of the questions outlined in 
Instruction 3 above, then such an 
examination should be scheduled as soon 
as practicable.  Any further indicated 
special tests and studies should be 
conducted, and the VA examiner should 
then answer all of the questions 
outlined in Instruction 3 above.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.











The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

